Citation Nr: 1724616	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-15 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for dermatophytosis (claimed as infections of unknown origins).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1963 to May 1972.  He is in receipt of numerous service medals, to conclude the Combat Action Ribbon and Vietnam Cross of Gallantry w/Palm.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction now rests with the RO in Louisville, Kentucky.


FINDINGS OF FACT

1.  The Veteran's bilateral ankle disabilities were caused by injuries sustained in service.

2.  The Veteran's right ear hearing loss is as likely as not related to his active service.

3.  Tinea pedis had onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a left ankle disability have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

4.  The criteria for service connection for tinea pedis bilateral feet are met. 38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard letter sent to the Veteran in August 2007 satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  The Veteran's post-service VA and private treatment records have been obtained.  The Veteran was provided VA examinations in July 2010, October 2012, November 2012, and November 2015.  These examinations, along with their expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154 (b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154 (b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154 (b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Moreover, even if a disability is not subject to presumptive service connection, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

Ankle Injuries

The Veteran has claimed entitlement to service connection for injuries to his ankles.  He specifically contends that he injured his right ankle while moving between bunkers while under attack.  Service treatment records from November 1968 confirm treatment for this incident.  The Veteran reports that he sprained his left ankle in service as well, but was unable to seek medical treatment.

Following service, the Veteran was found to have bone spurs in both ankles.  The Veteran reports that he had surgery about a year after service, but those medical records are unavailable.  In 1986, Dr. A.S. indicated the Veteran suffered from swelling of both ankles and attributed it to fluid retention.  The Veteran also suffered a left ankle injury sprain in 1986.  The Veteran had reconstructive surgery on his right ankle in 2009 and suffers from ankylosis. 

In July 2010, the Veteran submitted an opinion from his private physician at Allen Foot and Ankle that he had been treated for numerous foot and ankle conditions including chronic pain, swelling, and arthritis.  His treatment included surgery involving ankle arthrodesis.  The physician concluded that it appeared that the Veteran's condition was the result of his service for the military in Vietnam.

The Veteran was afforded a VA examination in November 2015.  The examiner found the Veteran suffered from lateral collateral ligament sprain in his left ankle, deltoid ligament sprain in his left ankle, osteoarthritis in both ankles, and ankylosis of the right ankle.

The examiner reviewed the claims file and opined that the Veteran's current bilateral ankle condition, diagnosed as left ankle ligament strain and right ankle residuals of right ankle fracture with subsequent ankylosis due to surgical fusion, were all as least as likely as not (50/50 probability) caused by or a result of a service-related bilateral ankle condition.  He concluded that the Veteran's history and ratings physical exam were consistent with residuals of an undiagnosed right ankle fracture and chronic left ankle sprains.  The examiner noted that chronic symptoms, including ankle stiffness, swelling, pain, and 'giving-way' are common sequela of lateral ankle sprains.  The examiner included cites to two pieces of medical literature to support his decision.

The Board determines that service connection is warranted for the Veteran's bilateral ankle injuries.  As an initial matter, the Board finds the Veteran's statements regarding his in-service injuries credible given his military service in combat and supporting documentation in the service treatment records.  Moreover, the November 2015 examiner provided a positive nexus opinion to the Veteran's current disability and his in-service injuries.  Therefore, service connection is warranted.

Right Ear Hearing Loss

The Veteran has claimed entitlement to service connection for right ear hearing loss.  The Veteran has specifically asserted that during service he was exposed to engine noise, artillery, short rounds, incoming rounds and rocket explosions with no use of ear protection.

In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385  are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

In this case, based on the evidence of record, the Board determines that service connection is warranted for the Veteran's right ear hearing loss.  As an initial matter, the Board finds the Veteran's statements regarding his in-service acoustic trauma credible given that the nature of his service in Vietnam and significant combat experience.  38 U.S.C.A. § 1154(b).  Thus, the Board concedes exposure to hazardous noise for purposes of establishing an in-service event.

Service treatment records of April 1968 also indicate the Veteran suffered from persistent otitis in right ear.  He had sudden and acute pain in his right ear that was followed by yellowish, green, thin watery fluid.

The service treatment records include one set of audiometer findings in March 1971 that indicates a tonal threshold shift of approximately 5-20 dB in the right ear at most frequencies.  The Veteran's discharge examination in April 1972 does not include audiometer findings.  In the year following service, the Veteran had right mastoid surgery due to recurrent ear infections.

Next, audiological evaluations performed since active duty reflect findings which meet the requirements of 38 C.F.R. § 3.385 in the Veteran's right ear.  Specifically, the July 2010 VA examination documents right ear hearing loss of 26 dB or more at 2000, 3000, and 4000 Hz.  The November 2012 VA examination documented right ear hearing loss of 26 dB or more at 1000, 3000 and 4000 Hz.

These findings were confirmed by the VA examination in November 2015, which showed right ear hearing loss of 26 dB or more at 1000, 2000, 3000, and 4000 Hz.  The examiner concluded that the right ear condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the Veteran's in-service injury, event or illness.  His rationale was that the Veteran was treated for otitis media in the right ear during service and subsequently required a mastoidectomy.  Although records do not exist of the surgery, the examiner notes that this surgery frequently results in a permanent hearing loss.

The Board determines that service connection is warranted for the Veteran's right ear hearing loss.  As an initial matter, the Board finds the Veteran's statements regarding his in-service injuries credible given his military service in combat and supporting documentation in the service treatment records.  38 U.S.C.A. § 1154(b).  

Moreover, the November 2015 examiner provided a positive nexus opinion to the Veteran's current disability and his in-service injuries.  Therefore, service connection is warranted.

Infections of Unknown Origin

The Veteran has claimed entitlement to service connection for infections of unknown origin.  He maintains that his infections may be due to in-service exposure, possibly Agent Orange in Vietnam or toxic water at Camp Lejeune, North Carolina.

Service treatment records show the Veteran suffered from recurrent and aggressive tinea pedis infections while in service.  In March 1966, he was treated for Athlete's foot.  The Veteran was subsequently treated for blisters of the feet in June 1966; the impression was sore feet consistent with jock rash and Athlete's foot bilaterally.  Clinic entries in September 1967 and March 1968 also show a diagnosis of ongoing Athletes foot.  An April 1970 record from a dermatology consultation shows the Veteran had a six-year history of dryness, cracking, and pain between his toes which was unsuccessfully treated as a fungal infection.  The provisional diagnosis was tinea pedis.  Subsequent treatment notes in 1971 show findings of tinea pedis resistant to therapy.  A medical discharge due to eczematous dermatitis was considered in July 1971, at which time the impression was inflammatory tinea pedis.  Additional treatment was received for tinea pedis up until the time of discharge in April 1971.  The April 1972 separation examination report shows a diagnosis of tinea pedis.  

At a VA examination in September 2007, the Veteran was diagnosed with bilateral cystic lesions of the plantar surface of the feet of undetermined etiology.

At a VA examination in October 2007, the Veteran was found to have plantar fibromatosis.  He provided a history of painful lumps appearing on his bilateral feet in 1997.  A nexus opinion was not provided.

Private medical records from the Veteran's podiatrist, Dr. A. dated from February 2009 include findings of plantar fibromatosis and tinea pedis.

At the November 2012 VA examination, the Veteran was not diagnosed with any skin diseases.  The examiner noted that the Veteran had been diagnosed with recurrent dermatitis in his left lower extremity in the 1970s to 1998, but it had been resolved since 1998.  

A December 2014 VA treatment record shows a dermatology consultation revealed diffuse xerosis noted in the plantar foot, bilaterally.  The diagnosis was onychomycosis.

At the October 2015 VA examination, the Veteran was not diagnosed with any skin diseases.  This examiner noted that the Veteran began having what he was told were "staph infections" in his left lower leg after he got out of the service in 1973.  This examiner indicated the Veteran's last episode was in 1985.  

Tinea pedis is shown to have been diagnosed in service and was still present at that time of discharge.  The Veteran generally reports recurrent symptoms in his bilateral feet since service.  He is competent to report his observable skin symptoms and treatment during and since service.  Furthermore, in light of the recurrent symptoms and treatment in service for aggressive tinea pedis, and recurrent symptoms thereafter, reasonable doubt is resolved in the Veteran's favor to find that service connection is warranted for tinea pedis of the bilateral feet.  38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Service connection for a right ankle disability is granted.

Service connection for a left ankle disability is granted.

Service connection for right ear hearing loss is granted.

Service connection for tinea pedis (claimed as infections of unknown origins) is granted.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


